Title: To Thomas Jefferson from Mayer & Brantz, 8 December 1806
From: Mayer & Brantz
To: Jefferson, Thomas


                        
                            Sir,
                            Baltimore 8th. Septemr. Dec. 1806.
                        
                        We duly acknowledge the receipt of Your respected Letter of the 6th., inclosing a Check on the Office of
                            Discount &c in this City for $181.90. the amount of the Books sent You.—   Our having been in some little degree
                            serviceable to You deserves not the least acknowledgment, as it was a gratification to us, in asmuch as we are, truly,
                            
                  with the highest veneration, Sir, Your most obedient & most humble Servants
                        
                            Mayer & Brantz.
                        
                    